HARRIS, Judge.
Richard Burns was convicted of robbery-while wearing a mask. The maximum sentence for this offense is thirty years. The trial court sentenced Burns to 22 years incarceration (the guideline maximum) to be followed by 10 years probation. This is an illegal sentence. Calhoun v. State, 522 So.2d 509 (Fla. 1st DCA 1988).
On resentencing, the court shall either reduce the incarceration or the probation so that the total period will not exceed the statutory maximum of 30 years.
REVERSED and REMANDED.
DAUKSCH and PETERSON, JJ., concur.